DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/585,771, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  independent claim 1 requires a measuring device (photodetector) configured to measure a signal indicative of an analyte; however, provisional Application No. 62/585,771 does not provide support for the claimed measuring device. 	Accordingly, this application has been given the effective filing date of November 14, 2018.
Claim Objections
Claims 18 and 27 are objected to because of the following informalities:  	Claims 18 and 27 are objected for being dependent upon a cancelled claim. For examination purpose, the claims are treated as being dependent from claim 1. 	 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measuring device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the nucleic acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-7, 10-11, 13, 16, 18-19, 21, 23-25, 27, 30, 35-36, 39-40 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indermuhle et al. (previously cited, US 2001/0036674) (hereinafter “Indermuhle”) in view of Fan et al. (previously cited, US 2009/0036324) (hereinafter “Fan”).
Regarding claims 1, 16, 27 and 30, Indermuhle discloses an apparatus comprising:  	a first microwell array (FIGS. 31a-31b: a biochip (191) comprising a plurality of microwells (troughs 198) configured to contain and process liquid samples; ¶¶ [0044], [0048] and [0135]), wherein each micro well in the first microwell array comprises:  	a first post in the microwell (FIG. 31a: each trough (198) includes a plurality of micro-pillars (190); ¶ [0135]); and 	a measuring device configured to measure a signal indicative of an analyte captured by the first post in an assay (device determining the type of analyte binding to the sample and/or quantity of analytes bound to the sample surface ([0056]); such detectors include optical detectors ([0134])); 	wherein the first post comprises at least a first probe configured to detect a first analyte (the pillars (190) includes a surface comprising one or more capture agent; ¶¶ [0046], [0051], [0055] and [0138]). 	Indermuhle does not explicitly disclose wherein the first post has a largest lateral dimension of at most 40 microns. However, in another embodiment, Indermuhle discloses wherein each of the posts (pillars 104) can have any suitable dimension including a height of between 1 micron and 10 microns, and a width of less than 100 microns (see ¶ [0063]). It would therefore have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the dimensions of the first post of Indermuhle such that the first post has a largest lateral dimension of at least 1 micron and at most 40 microns since Indermuhle discloses that each of the posts can have any suitable dimension including a height of between 1 micron and 10 microns, and a width of less than 100 microns (see ¶ [0063]). Further, one of ordinary skill in the art would have made said modification, because such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). Further, one of ordinary skill in the art would have made said modification in order to arrange desired sample sizes on the post. 	The first post of modified Indermuhle meets all of the structural features of the claimed first post and thus considered to meet the limitation “configured to increase sensitivity of the assay.” 	Indermuhle does not explicitly disclose wherein the at least a first probe is configured to detect a microRNA (miRNA) including let-7, miR-34, miR-21, or Mir-155. However, Indermuhle does disclose that an interaction between an analyte in a liquid sample and a capture agent bound to a surface of a post (pillar) can be analyzed (¶ [0044]). The analyte in the liquid sample includes molecules such as nucleic acid strands to be detected (¶ [0050]-[0051]).The capture agent bound to the surface of the post (pillar) of Indermuhle can be selected to detect desired analyte in the liquid sample. It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the probe bound to the first post of Indermuhle with a probe complementary to miRNA including microRNA (miRNA) including let-7, miR-34, miR-21, or Mir-155, for the purpose of detecting miRNA within the liquid sample. One of ordinary skill in the art would have made said modification since Indermuhle discloses that the desired probe can be selected and bound to the post to detect desired analyte within the liquid sample (Indermuhle, ¶¶ [0044] and [0050]-[0051]). 	Fan discloses an apparatus comprising at least a first probe bound to a surface and configured the first prove can be selected to detect desired analyte such as microRNA (Fan at ¶¶ [0116] and [0131]).  	In view of Fan, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the probe of Indermuhle with that of Fan for the purpose of detecting microRNA in the sample, as disclosed by Fan (¶¶ [0116] and [0131]). Further, one of ordinary skill in the would have made said modification since Fan discloses that the desired probe can be bound on the surface to detect desired analyte within the liquid sample (Fan at ¶¶ [0116] and [0131]).
Regarding claim 5, modified Indermuhle further discloses wherein the first microwell array is configured such that the contents of each microwell in the first microwell array are physically isolated from the contents of every other microwell in the microwell array (FIGS. 31a,31b: the plurality of troughs (198) are separated by support (196); ¶ [0135]).
Regarding claim 6, modified Indermuhle further discloses an enclosing structure that at least partially physically separates each microwell from an external environment (FIG. 31a: cover (194) covering upper opening of each trough; ¶ [0135]).
Regarding claim 7, modified Indermuhle further discloses a substrate, a surface of which substrate is proximate a surface of the first microwell array (FIG. 31a: cover (194) including a surface (inner surface of the cover (194) facing the trough (198)); said inner surface disposed near the pillars (190); ¶ [0135]).
Regarding claims 10-11, modified Indermuhle further discloses wherein the miRNA comprises molecule from a biological sample (Fan at ¶¶ [0067] and [0152]). 	It is noted that the microRNA is material worked on and not an element of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 
Regarding claim 13, modified Indermuhle discloses wherein the first probe is configured to hybridize with the nucleic acid of the miRNA (Fan, ¶ [0076]). 
Regarding claim 18, modified Indermuhle further discloses wherein at least a portion of the nucleic acid of the first probe is complementary to at least a portion of the analyte (capture agent that can bind, adsorb, absorb or react with the analyte in a sample; see ¶¶ [0052] and [0055]).
Regarding claim 19, modified Indermuhle further discloses wherein the first post comprises a hydrogel (see ¶ [0081], which discloses wherein at least a portion of each of the pillars can be formed of hydrogel material).
Regarding claim 21, modified Indermuhle further discloses wherein the first post comprises a polymer (claims 1 and 5).
Regarding claim 23, modified Indermuhle further discloses wherein the first post protrudes from the base of the microwell (FIG. 31a: pillars (190) protrude from base (192) of the biochip (191)).
Regarding claim 24, modified Indermuhle does not explicitly disclose wherein the first post has an aspect ratio of at least 1 at most 40. However, modified Indermuhle discloses an aspect ratio of greater than 0.25 (Claim 13). It would therefore have been obvious to one of ordinary skill in the art to have modified the aspect ratio of the first post of modified Indermuhle to have the claimed aspect ratio. One of ordinary skill in the art would have been motivated to make said modification since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)).
Regarding claim 25, modified Indermuhle does not explicitly disclose wherein the first post has an aspect ratio of at least 1 at most 5. However, modified Indermuhle discloses an aspect ratio of greater than 0.25 (Claim 13). It would therefore have been obvious to one of ordinary skill in the art to have modified the aspect ratio of the first post of modified Indermuhle to have the claimed aspect ratio. One of ordinary skill in the art would have been motivated to make said modification since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)).
Regarding claim 35, modified Indermuhle further discloses wherein eachmicrowell is configured to contain a volume of at least 0.1 nL and at most 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]).
Regarding claim 36, modified Indermuhle further discloses wherein each microwell is configured to contain a volume of at least 0.1 nL and at most 10 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 10 nL or less; ¶ [0048]).
Regarding claim 39, modified Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Regarding claim 40, modified Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Regarding claim 74, the apparatus of modified Indermuhle meets all of the structural features of the claimed apparatus and thus considered to meet the limitation “configured for tissue assays retaining spatial location information of the tissue sample.” 	Furthermore, it is noted that the recitation of functional language "for tissue assays retaining spatial location information of the tissue sample" is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the apparatus but rather only define how the apparatus may be used. The prior art discloses all of the structural features of the claimed apparatus and thus since the structure is the same, the claimed functions are apparent.
Claim(s) 1, 5-8, 10-11, 13, 16, 18-19, 21, 24-25, 27, 30, 35-36, 39-40 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indermuhle et al. (previously cited, US 2001/0036674) (hereinafter “Indermuhle”) in view of Fan et al. (previously cited, US 2009/0036324) (hereinafter “Fan”). This an alternative rejection in view of a different embodiment.
Regarding claims 1, 16, 27 and 30, Indermuhle discloses an apparatus comprising:  	 a first microwell array (FIGS. 24,25: a biochip (131) comprising a plurality of microwells (channels 134) configured to contain and process liquid samples; ¶¶ [0044], [0048] and [0130]), wherein each micro well in the first microwell array comprises:  	a first post in the microwell (FIG. 24: pillars (132) protruding from base of the biochip; ¶ [0130]); and  	a measuring device configured to measure a signal indicative of an analyte captured by the first post in an assay (device determining the type of analyte binding to the sample and/or quantity of analytes bound to the sample surface ([0056]); such detectors include optical detectors ([0134])); 	wherein the first post comprises at least a first probe configured to detect a microRNA (miRNA) (the pillars (130) includes a surface comprising one or more capture agent; ¶¶ [0046], [0051], [0055] and [0130]). 	Indermuhle does not explicitly disclose wherein the first post has a largest lateral dimension of at most 40 microns. However, in another embodiment, Indermuhle discloses wherein each of the posts (pillars 104) can have any suitable dimension including a height of between 1 micron and 10 microns, and a width of less than 100 microns (see ¶ [0063]). It would therefore have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the dimensions of the first post of Indermuhle such that the first post has a largest lateral dimension of at least 1 micron and at most 40 microns since Indermuhle discloses that each of the posts can have any suitable dimension including a height of between 1 micron and 10 microns, and a width of less than 100 microns (see ¶ [0063]). Further, one of ordinary skill in the art would have made said modification, because such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). Further, one of ordinary skill in the art would have made said modification in order to arrange desired sample sizes on the post. 	The first post of modified Indermuhle meets all of the structural features of the claimed first post and thus viewed to meet the limitation “configured to increase sensitivity of the assay.” 	Indermuhle does not explicitly disclose wherein the at least a first probe is configured to detect a microRNA (miRNA) including let-7, miR-34, miR-21, or Mir-155. However, Indermuhle does disclose that an interaction between an analyte in a liquid sample and a capture agent bound to a surface of a post (pillar) can be analyzed (¶ [0044]). The analyte in the liquid sample includes molecules such as nucleic acid strands to be detected (¶ [0050]-[0051]).The capture agent bound to the surface of the post (pillar) of Indermuhle can be selected to detect desired analyte in the liquid sample. It would therefore have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the probe bound to the first post of Indermuhle with a probe complementary to miRNA including microRNA (miRNA) including let-7, miR-34, miR-21, or Mir-155, for the purpose of detecting miRNA within the liquid sample. One of ordinary skill in the art would have made said modification since Indermuhle discloses that the desired probe can be selected and bound to the post to detect desired analyte within the liquid sample (Indermuhle, ¶¶ [0044] and [0050]-[0051]). 	Fan discloses an apparatus comprising at least a first probe bound to a surface and configured the first prove can be selected to detect desired analyte such as microRNA (Fan at ¶¶ [0116] and [0131]).  	In view of Fan, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the probe of Indermuhle with that of Fan for the purpose of detecting microRNA in the sample, as disclosed by Fan (¶¶ [0116] and [0131]). Further, one of ordinary skill in the would have made said modification since Fan discloses that the desired probe can be bound on the surface to detect desired analyte within the liquid sample (Fan at ¶¶ [0116] and [0131]).
Regarding claim 5, modified Indermuhle further discloses wherein the first microwell array is configured such that the contents of each microwell in the first microwell array are physically isolated from the contents of every other microwell in the microwell array (FIGS. 24-25: the plurality of channels (134) are separated and defined by walls (135); ¶ [0130]).
Regarding claim 6, modified Indermuhle further discloses an enclosing structure that at least partially physically separates each microwell from an external environment (FIGS. 24-25: dispenser covering upper opening of each channel; ¶ [0130]).
Regarding claim 7, modified Indermuhle further discloses a substrate, a surface of which substrate is proximate a surface of the first microwell array (FIGS. 24,25: dispenser (130) includes an inner surface (surface facing the pillars (132)); said inner surface disposed near the pillars (190); ¶ [0135]).
Regarding claim 8, modified Indermuhle further discloses wherein the substrate comprises a second microwell array (FIGS. 24,25: disposer includes nozzles (133); ¶ [0130]).
Regarding claims 10-11, modified Indermuhle further discloses wherein the miRNA comprises molecule from a biological sample (Fan at ¶¶ [0067] and [0152]). 	It is noted that the microRNA is material worked on and not an element of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 
Regarding claim 13, modified Indermuhle discloses wherein the first probe is configured to hybridize with the nucleic acid of the miRNA (Fan, ¶ [0076]). 
Regarding claim 18, modified Indermuhle further discloses wherein at least a portion of the nucleic acid of the first probe is complementary to at least a portion of the analyte (capture agent that can bind, adsorb, absorb or react with the analyte in a sample; see ¶¶ [0052] and [0055]).
Regarding claim 19, modified Indermuhle further discloses wherein the first post comprises a hydrogel (see ¶ [0081], which discloses wherein at least a portion of each of the pillars can be formed of hydrogel material).
Regarding claim 21, modified Indermuhle further discloses wherein the first post comprises a polymer (claims 1 and 5).
Regarding claim 23, modified Indermuhle further discloses wherein the first post protrudes from the base of the microwell (FIG. 24: pillars (132) protrude from base of the biochip (131)).
Regarding claim 24, modified Indermuhle does not explicitly disclose wherein the first post has an aspect ratio of at least 1 at most 40. However, modified Indermuhle discloses an aspect ratio of greater than 0.25 (Claim 13). It would therefore have been obvious to one of ordinary skill in the art to have modified the aspect ratio of the first post of modified Indermuhle to have the claimed aspect ratio. One of ordinary skill in the art would have been motivated to make said modification since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)).
Regarding claim 25, modified Indermuhle does not explicitly disclose wherein the first post has an aspect ratio of at least 1 at most 5. However, modified Indermuhle discloses an aspect ratio of greater than 0.25 (Claim 13). It would therefore have been obvious to one of ordinary skill in the art to have modified the aspect ratio of the first post of modified Indermuhle to have the claimed aspect ratio. One of ordinary skill in the art would have been motivated to make said modification since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)).
Regarding claim 35, modified Indermuhle further discloses wherein eachmicrowell is configured to contain a volume of at least 0.1 nL and at most 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]).
Regarding claim 36, modified Indermuhle further discloses wherein each microwell is configured to contain a volume of at least 0.1 nL and at most 10 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 10 nL or less; ¶ [0048]).
Regarding claim 39, modified Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Regarding claim 40, modified Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Regarding claim 74, the apparatus of modified Indermuhle meets all of the structural features of the claimed apparatus and thus considered to meet the limitation “configured for tissue assays retaining spatial location information of the tissue sample.” 	Furthermore, it is noted that the recitation of functional language "for tissue assays retaining spatial location information of the tissue sample" is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the apparatus but rather only define how the apparatus may be used. The prior art discloses all of the structural features of the claimed apparatus and thus since the structure is the same, the claimed functions are apparent.
Claim(s) 1-11, 13, 16, 18-25, 27-40 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indermuhle et al. (previously cited, US 2001/0036674) (hereinafter “Indermuhle”) in view of Fan et al. (previously cited, US 2009/0036324) (hereinafter “Fan”). This an alternative rejection in view of a different embodiment.
Regarding claims 1, 16, 27 and 30, Indermuhle discloses an apparatus comprising:  	 a first microwell array (FIG. 16: a biochip (105) comprising a plurality of microwells (first channel sections 112a) configured to contain and process liquid samples; the microwells (112a) are defined by walls of the substrate (110) and base of the chip (105); ¶¶ [0044], [0048], [0104], [0111], [0113] and [0121]), wherein each micro well in the first microwell array comprises:  	a first post in the microwell (FIG. 16: pillars (104) protruding from base of the biochip; ¶ [0121]); and  	a measuring device configured to measure a signal indicative of an analyte captured by the first post in an assay (device determining the type of analyte binding to the sample and/or quantity of analytes bound to the sample surface ([0056]); such detectors include optical detectors ([0134])); 	wherein the first post comprises at least a first probe configured to detect a microRNA (miRNA) (each of the pillars (104) includes a surface comprising one or more capture agent; ¶¶ [0046], [0051], [0055], [0107] and [0121]). 	Indermuhle does not explicitly disclose wherein the first post has a largest lateral dimension of at most 40 microns. However, in another embodiment, Indermuhle discloses wherein each of the posts (pillars 104) can have any suitable dimension including a height of between 1 micron and 10 microns, and a width of less than 100 microns (see ¶ [0063]). It would therefore have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the dimensions of the first post of Indermuhle such that the first post has a largest lateral dimension of at least 1 micron and at most 40 microns since Indermuhle discloses that each of the posts can have any suitable dimension including a height of between 1 micron and 10 microns, and a width of less than 100 microns (see ¶ [0063]). Further, one of ordinary skill in the art would have made said modification, because such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). Further, one of ordinary skill in the art would have made said modification in order to arrange desired sample sizes on the post. 	The first post of modified Indermuhle meets all of the structural features of the claimed first post and thus viewed to meet the limitation “configured to increase sensitivity of the assay.” 	Indermuhle does not explicitly disclose wherein the at least a first probe is configured to detect a microRNA (miRNA) including let-7, miR-34, miR-21, or Mir-155. However, Indermuhle does disclose that an interaction between an analyte in a liquid sample and a capture agent bound to a surface of a post (pillar) can be analyzed (¶ [0044]). The analyte in the liquid sample includes molecules such as nucleic acid strands to be detected (¶ [0050]-[0051]).The capture agent bound to the surface of the post (pillar) of Indermuhle can be selected to detect desired analyte in the liquid sample. It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the probe bound to the first post of Indermuhle with a probe complementary to miRNA including microRNA (miRNA) including let-7, miR-34, miR-21, or Mir-155, for the purpose of detecting miRNA within the liquid sample. One of ordinary skill in the art would have made said modification since Indermuhle discloses that the desired probe can be selected and bound to the post to detect desired analyte within the liquid sample (Indermuhle, ¶¶ [0044] and [0050]-[0051]). 	Fan discloses an apparatus comprising at least a first probe bound to a surface and configured the first prove can be selected to detect desired analyte such as microRNA (Fan at ¶¶ [0116] and [0131]).  	In view of Fan, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the probe of Indermuhle with that of Fan for the purpose of detecting microRNA in the sample, as disclosed by Fan (¶¶ [0116] and [0131]). Further, one of ordinary skill in the would have made said modification since Fan discloses that the desired probe can be bound on the surface to detect desired analyte within the liquid sample (Fan at ¶¶ [0116] and [0131]).
Regarding claims 2 and 3, modified Indermuhle does not explicitly disclose wherein the first post further comprises a second probe configured to detect a second analyte, wherein the second analyte differs from the miRNA. However, modified Indermuhle does disclose wherein the post (pillars 104) includes a surface comprising at least one probe (Indermuhle, ¶¶ [0046], [0051], [0055] and [0121]). Modified Indermuhle further discloses wherein the apparatus can include different types of probes (Indermuhle, ¶ [0090]; Claim 7). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed additional probe (second probe) on the first post that is capable of detecting a second analyte that is different than the miRNA. One of ordinary skill in the art would have been motivated to have made said modification since it has been held that a mere duplication of working parts of a device involves only routine skill in the art (MPEP § 2144.04 VI B). Further, one would have been motivated to have duplicated the first probe on the first post for the purpose of detecting multiple distinct analytes simultaneously and thus increase the efficacy of the detection process.  	Furthermore, again Applicant is reminded that first and second analytes are material worked on and not elements of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115.
Regarding claim 4, modified Indermuhle discloses wherein each microwell further comprises a second post in the microwell (FIG. 16: pillars (104) protruding from the  base of the biochip; ¶ [0121]), and wherein the second post comprise a second probe configured to detect a second analyte (each of the pillars (104) includes a surface comprising one or more capture agent configured to detect an analyte; ¶¶ [0046], [0051], [0055], [0107] and [0121]). 	Indermuhle does not explicitly disclose wherein the second probe is configured to detect a second analyte, wherein the second analyte differs from the miRNA. However, modified Indermuhle discloses that the posts (pillars 104) includes a surface comprising at least one probe (see ¶¶ [0046], [0051], [0055] and [0121]). Indermuhle further discloses wherein the apparatus can include different types of probes (see ¶ [0090]; Claim 7). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the second probe of Indermuhle with a probe capable of detecting a second analyte that is different than the miRNA. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of detecting multiple distinct analytes simultaneously and thus increase the efficacy of the detection process.  	Furthermore, again Applicant is reminded that first and second analytes are material worked on and not elements of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115.
Regarding claim 5, Indermuhle further discloses wherein the first microwell array is configured such that the contents of each microwell in the first microwell array are physically isolated from the contents of every other microwell in the microwell array (FIG. 16: the plurality of first channel sections (112a) are separated by the channels walls; ¶¶ [0111] and [0121]).
Regarding claim 6, modified Indermuhle further discloses an enclosing structure that at least partially physically separates each microwell from an external environment (FIG. 16: the structure defining the second channels section (112b) that separates the first channels section from outside environment, e.g., by plugging the second channel section with fluid; see FIG. 16).
Regarding claim 7, modified Indermuhle discloses a second section, the second section includes a surface proximate a surface of the first microwell array (FIG. 16: the portion of the dispenser (110) defining the second channel section (112b) including an inner wall having an inner surface that is near the inner surface of the wall of the first channel section).
 	Modified Indermuhle discloses the claimed invention except for the second section being a substrate. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have made the second section as a substrate separate from the second section, since it has been held that constructing formerly integral structure in various elements involves only routing skill in art.  One would have been motivated to make the elements separable for the purpose of separately and independently operating the first and second sections.
Regarding claim 8, modified Indermuhle further discloses wherein the substrate comprises a second microwell array (Indermuhle, FIG. 16: microwells (second channels sections (112b)); ¶¶ [0104], [0111], [0113] and [0121]).
Regarding claim 9, modified Indermuhle further discloses wherein each microwell in the second microwell array has a smaller largest lateral dimension and/or a smaller spacing between microwells than the largest lateral dimension and/or the spacing between microwells of the microwells in the first microwell array (Indermuhle, FIG. 16: lateral dimension of the first section is smaller than lateral dimension of the first section).
Regarding claims 10-11, modified Indermuhle further discloses wherein the miRNA comprises molecule from a biological sample (Fan at ¶¶ [0067] and [0152]). 	It is noted that the microRNA is material worked on and not an element of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 
Regarding claim 13, modified Indermuhle discloses wherein the first probe is configured to hybridize with the nucleic acid of the miRNA (Fan, ¶ [0076]). 
Regarding claim 18, modified Indermuhle further discloses wherein at least a portion of the nucleic acid of the first probe is complementary to at least a portion of the analyte (capture agent that can bind, adsorb, absorb or react with the analyte in a sample; see ¶¶ [0052] and [0055]).
Regarding claim 19, modified Indermuhle further discloses wherein the first post comprises a hydrogel (see ¶ [0081], which discloses wherein at least a portion of each of the pillars can be formed of hydrogel material).
Regarding claims 20 and 22, modified Indermuhle does not explicitly disclose wherein the first post (104) comprises a polyethylene glycol. However, Indermuhle in another embodiment, discloses wherein at least a portion of the pillars can be coated with polyethylene glycol (Indermuhle, ¶ [0066]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have coated at least a portion of the first post with polyethylene glycol material for the purpose of selectively arranging the sample at the desired location on the post, as suggested by Indermuhle (see ¶ [0066]).
Regarding claim 21, modified Indermuhle further discloses wherein the first post comprises a polymer (claims 1 and 5).
Regarding claim 23, modified Indermuhle further discloses wherein the first post protrudes from the base of the microwell (FIG. 16: pillars (104) protrude from base of the biochip (105)).
Regarding claim 24, modified Indermuhle does not explicitly disclose wherein the first post has an aspect ratio of at least 1 at most 40. However, modified Indermuhle discloses an aspect ratio of greater than 0.25 (Claim 13). It would therefore have been obvious to one of ordinary skill in the art to have modified the aspect ratio of the first post of modified Indermuhle to have the claimed aspect ratio. One of ordinary skill in the art would have been motivated to make said modification since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)).
Regarding claim 25, modified Indermuhle does not explicitly disclose wherein the first post has an aspect ratio of at least 1 at most 5. However, modified Indermuhle discloses an aspect ratio of greater than 0.25 (Claim 13). It would therefore have been obvious to one of ordinary skill in the art to have modified the aspect ratio of the first post of modified Indermuhle to have the claimed aspect ratio. One of ordinary skill in the art would have been motivated to make said modification since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)).
Regarding claim 28, modified Indermuhle does not explicitly disclose wherein the first post has a largest lateral cross-sectional area of at least 0.1 micron2 and at most 1300 micron2. However, Indermuhle discloses wherein the post can have any suitable dimension (see ¶ [0063]). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions of the post of modified Indermuhle such that the first post a largest lateral cross-sectional area of at least  0.1 micron2 and at most 1300 micron2 since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the dimension of the post of Indermuhle to have a largest lateral cross-sectional area of at least 0.1 micron2 and at most 1300 micron2 in order to arrange desired sample sizes on the post.
Regarding claim 29, modified Indermuhle does not explicitly disclose wherein the first post has a largest lateral cross-sectional area of at least 0.1 micron2 and at most 300 micron2. However, Indermuhle discloses wherein the post can have any suitable dimension (see ¶ [0063]). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions of the post of modified Indermuhle such that the first post a largest lateral cross-sectional area of at least  0.1 micron2 and at most 300 micron2 since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the dimension of the post of Indermuhle to have a largest lateral cross-sectional area of at least 0.1 micron2 and at most 300 micron2 in order to arrange desired sample sizes on the post.
Regarding claim 31, modified Indermuhle does not explicitly disclose wherein each microwell has a largest lateral dimension of at least 5 microns and at most 1000 micron. However, Indermuhle discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions of each of the microwells of Indermuhle such that each microwell has a largest lateral dimension of at least 5 microns and at most 1000 micron since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the dimensions of the microwells of Indermuhle to have a largest lateral dimension of at least 5 microns and most 1000 micron in order to contain desired sample size.
Regarding claim 32, modified Indermuhle does not explicitly disclose wherein each microwell has a largest lateral dimension of at least 25 microns and at most 400 microns. However, Indermuhle discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions of each of the microwells of Indermuhle such that each microwell has a largest lateral dimension of at least 25 microns and at most 400 microns since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the dimensions of the microwells of Indermuhle to have a largest lateral dimension of at least 25 microns and most 400 microns in order to contain desired sample size.
Regarding claim 33, modified Indermuhle does not explicitly disclose wherein each microwell has a depth of at least 1 micron and at most 50 microns. However, Indermuhle discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions of each of the microwells of Indermuhle such that each microwell has a depth of at least 1 micron and at most 50 microns since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the dimensions of the microwells of modified Indermuhle to have a depth of at least 1 micron and at most 50 microns in order to contain desired sample size within the microwell.
Regarding claim 34, modified Indermuhle does not explicitly disclose wherein each microwell has a depth of at least 30 micron and at most 40 microns. However, Indermuhle discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions of each of the microwells of Indermuhle such that each microwell has a depth of at least 30 micron and at most 40 microns since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the dimensions of the microwells of modified Indermuhle to have a depth of at least 30 micron and at most 40 microns in order to contain desired sample size within the microwell.
Regarding claim 35, modified Indermuhle further discloses wherein eachmicrowell is configured to contain a volume of at least 0.1 nL and at most 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]).
Regarding claim 36, modified Indermuhle further discloses wherein each microwell is configured to contain a volume of at least 0.1 nL and at most 10 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 10 nL or less; ¶ [0048]).
Regarding claim 37, modified Indermuhle discloses the claimed invention except for the interior surface of each microwell having a cylindrical shape. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the inner surface of the microwells of modified Indermuhle to have a cylindrical shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art (see MPEP 2144.04 IV.B.).
Regarding claim 38, modified Indermuhle discloses the claimed invention except for the interior surface of each microwell having a circular cross-section. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the microwells of modified Indermuhle to have a circular cross-section, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art (see MPEP 2144.04 IV.B.).
Regarding claim 39, modified Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Regarding claim 40, modified Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Regarding claim 74, the apparatus of modified Indermuhle meets all of the structural features of the claimed apparatus and thus considered to meet the limitation “configured for tissue assays retaining spatial location information of the tissue sample.” 	Furthermore, it is noted that the recitation of functional language "for tissue assays retaining spatial location information of the tissue sample" is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the apparatus but rather only define how the apparatus may be used. The prior art discloses all of the structural features of the claimed apparatus and thus since the structure is the same, the claimed functions are apparent.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13, 16 and 18-10 have been considered but are moot in view of the new ground of rejection.
With respect to the Applicant’s argument that the applied prior art does not disclose the claimed largest lateral dimension of the first post (Remarks, at page 12), in response, Applicant’s argument is noted but not found persuasive. Indermuhle is the primary reference and discloses the claimed first microwell array and first post comprising at least a first probe. As discussed in the rejection, Indermuhle discloses wherein the dimensions of the pillars can be varied. In particular, Indermuhle discloses that the pillars can have any suitable width including a width that is less than 100 microns ([0063]), which includes the width recited in the claims (40 microns). Thus, in view of the disclosure of Indermuhle, one of ordinary skill in the art would readily be able to modify the pillars of the Indermuhle to comprise a width that at most 40 microns to arrive at the claimed invention. One of ordinary skill in the art would have made said modification since Indermuhle explicitly states that the dimensions of the pillars can be varied. Moreover, it is noted that Applicant’s specification explicitly states that the posts can be of various sizes including posts having largest lateral dimension that is greater than 40 microns (page 13, ll. 14-23). 	With respect the limitation “configured to increase sensitivity of the assay,” it is noted that the first post of modified Indermuhle meets all of the structural features of the claimed first post and thus considered to intrinsically meet the claimed limitation “configured to increase sensitivity of the assay.”   
Conclusion
No claims are allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799